Appeal from a judgment of the Supreme Court at Special Term (Cholakis, J.), entered October 14,1983 in Rensselaer County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the nominating petition naming respondent Thomas J. Sanzone as candidate of the District Party for the office of Troy City Councilman in the November 8,1983 general election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Sweeney, Casey, Weiss and Levine, JJ., concur.